Exhibit 10.1

 



AMENDMENT
TO
6% UNSECURED PROMISSORY NOTE
AND
WAIVER AGREEMENT

 

This AMENDMENT TO 6% UNSECURED PROMISSORY NOTE AND WAIVER AGREEMENT is made as
of February 28, 2018, by and between AMERI HOLDINGS, INC. (the “Company”) and
MONETA VENTURES FUND I, L.P. (“Moneta”).

RECITALS

A.Pursuant to the Share Purchase Agreement by and among the Company, ATCG
Technology Solutions, Inc. (“ATCG”), and all of the stockholders of ATCG
(including Moneta), dated March 10, 2017 (the “Purchase Agreement”), the Company
acquired all of the outstanding equity securities of ATCG.



B.In connection with the transactions contemplated by the Purchase Agreement,
the Company issued to Moneta (i) a 6% Unsecured Promissory Note Due June 30,
2018, dated of even date with the Purchase Agreement (the “Moneta Note”), in the
initial principal amount of $3,102,815.77 and (ii) 477,356 shares of the
Company’s Common Stock (the “Moneta Shares”).



C.On January 10, 2018, the Company paid $850,000 due to Moneta under the Moneta
Note, leaving a remaining principal balance under the Moneta Note of
$2,412,705.63 as of January 10, 2018.

 

D.The Company and Moneta now desire to amend the payment terms of the Moneta
Note, waive the existence of any event of default pursuant to the Moneta Note
and provide for a waiver on certain restrictions set forth in the Purchase
Agreement with respect to resale of the Moneta Shares.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the Company and Moneta agree as follows:

1.Amendment to First Paragraph of Moneta Note. The first two (2) full paragraphs
of the Moneta Note are deleted in their entirety and replaced with the
following:

“THIS NOTE (this “Note”) is duly authorized and issued by Ameri Holdings, Inc.,
a Delaware corporation (the “Company”), and designated as a 6% Unsecured
Promissory Note of the Company in the original principal amount of Three
Million, One Hundred Two Thousand, Eight Hundred Fifteen U.S. Dollars and
Seventy-Seven ($3,102,815.77). Principal and interest hereon shall be paid
pursuant to the schedule set forth in Section 1(a) below and all remaining
principal and unpaid accrued interest hereunder shall be due and payable on
August 31, 2018 (the “Maturity Date”).”

1

 



FOR VALUE RECEIVED, the Company hereby promises to pay to the order of Moneta
Ventures Fund I, L.P., or its registered assigns or successors-in-interest (the
“Holder”), (a) principal and interest hereunder pursuant to the payment schedule
set forth in Section 1(a), and (b) all remaining principal and accrued but
unpaid interest thereon as of and including the Maturity Date, if any, on the
Maturity Date, in accordance with the terms hereof. Notwithstanding the 6%
interest rate applicable to this Note from the original date of issuance, March
10, 2017 (the “Issuance Date”), until January 1, 2018, interest on the remaining
unpaid principal balance as of and following January 1, 2018 shall accrue at the
rate of 10% per annum until the Outstanding Balance is paid in full. Interest on
this Note shall accrue daily commencing on the Issuance Date and shall be
computed on the basis of a 365-day year and actual days elapsed and shall be
payable in accordance with Section 1 hereof. Notwithstanding anything to the
contrary contained herein, this Note shall bear interest on the due and unpaid
Outstanding Balance from and after the occurrence and during the continuance of
an Event of Default pursuant to Section 3(a), at the rate (the “Default Rate”)
equal to the lower of ten percent (10%) per annum or the highest rate permitted
by law. Unless otherwise agreed or required by applicable law, payments will be
applied first to any unpaid collection costs, then to unpaid interest and fees
and any remaining amount to principal.”

2.Amendment to Sections 1(a) and 1(b) of Moneta Note. Sections 1(a) and 1(b) of
the Moneta Note are hereby deleted in their entirety and replaced with the
following:

“(a) Payment Schedule. The Company shall make payments with respect to the
Principal Amount and interest on this Note according to the schedule set forth
below:

Payment Date Payment Amount January 10, 2018  $        850,000.00 (payment
completed) April 30, 2018  $        505,445.06 May 31, 2018  $        505,445.06
June 30, 2018  $        505,445.06 July 31, 2018  $        505,445.06 August 31,
2018  $        505,445.04

 

(b) Payment of Principal and Interest. Subject to the provisions hereof,
including, without limitation, the right to obtain prepayment of the Principal
Amount provided herein, any remaining portion of the Principal Amount together
with all accrued but unpaid interest thereon as of and including the Maturity
Date, if any, shall be due and payable on the Maturity Date.”

3.Waiver of Resale Restrictions. Notwithstanding the provisions and restrictions
of Section 1.1(a)(i) of the Purchase Agreement, which limit the number of Moneta
Shares that Moneta may transfer or resell in any calendar month to 10% of the
aggregate number of the Moneta Shares issued, such restrictions are hereby
waived by the Company and shall not apply to the Moneta Shares, and Moneta may
sell any of the Moneta Shares at any time the Company’s common stock is listed
for trading with The Nasdaq Stock Market LLC; provided that such sale or
transfer shall not be without registration under the Securities Act or an
exemption therefrom, as the Moneta Shares have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or under the
securities laws of any state and, therefore, cannot be resold, pledged, assigned
or otherwise disposed of unless they are subsequently registered under the
Securities Act and under the applicable securities laws of such states, or
unless exemptions from such registration requirements are available.



2

 

4.Waiver of Current Moneta Note Defaults. At the request of and as a one-time
accommodation to the Company, and subject to the terms and conditions set forth
herein, Moneta hereby waives any events of default existing under the Moneta
Note prior to and as of the date hereof.



5.Effect on Other Agreements. The provisions of this Agreement amending the
Moneta Note set forth in Section 2 hereof shall be deemed to be part of the
Moneta Note and subject to the other provisions thereof. Except as expressly set
forth in this Agreement, all of the terms and provisions of the Moneta Note and
Purchase Agreement shall remain in full force and effect. All references in the
Moneta Note and Purchase Agreement shall hereafter refer to the Moneta Note and
Purchase Agreement, as applicable, as amended hereby.



6.Counterparts; Electronic Transmission. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument. A signature delivered by
facsimile, scan, photograph or other electronic transmission shall be as binding
as delivery of an original signature hereto, provided, that the delivering party
shall, if requested by any party for any reason, promptly deliver the original
signature so transmitted or a separate, original signature, the delivery of
which shall not in any way limit the effectiveness of the signature previously
electronically delivered.

 

[Signature Page Follows]



3

 







IN WITNESS WHEREOF, the Company and Moneta have executed this AMENDMENT TO 6%
UNSECURED PROMISSORY NOTE AND WAIVER AGREEMENT as of the date first written
above.

AMERI HOLDINGS, INC.




By: /s/ Srinidhi Devanur

Name: Srinidhi Devanur
Title: Executive Vice Chairman



 

MONETA VENTURES FUND I, L.P.

By: Moneta Ventures, LLC
Its: General Partner

 

By: /s/Lokesh Sikaria

       Lokesh Sikaria
       Managing Member



4

 

